Title: From John Adams to Jedidiah Morse, 18 December 1815
From: Adams, John
To: Morse, Jedidiah



Dear Sir
Quincy Decr. 18. 1815

In your favour of the 15th of November, you ask, in the Name of your eldest Son, the Liberty to take my Buste
By Saturdays Mail I recd a Letter dated Philadelphia Decr. 6th. from Mr Joseph De la Plaine, a Gentleman whom I know not, who Says “A respectable Young Gentleman, Mr Morse, lately from London, Son of the Revd. Dr Morse is an excellent Artist I learn. I beg you to do me the honour of Sitting to him, at my expence. I have written to him on the Subject and he will wait to receive from you a Letter in which have the goodness to State the place and time, where and when it will be most agreable for you to Sit.”
What can be more civil! I would reciprocate Such Politeness, if I could. But you Sir as a Philosopher and a Christian, know full well that a head balded and blanched by the Snows of fourscore Winters, is Scarcely worth preserving in the Original, much less by representation.
Never the less, if your Son will do me the favour to come here to Quincy he Shall have his Choice of all my rooms and Chambers and I will engage to make him comfortable from Morning to Night and through the Night and the next day, and as many Nights and days as he pleases.
But as I know by dismal Experience, that Artists require many Sittings, half a dozen Journeys to Boston are A Serious Consideration. I have not been in that great City more than two or three times for two or three Years and then only for two or three hours at a time.
In the Spring or Summer, it would be no great Sacrifice: but in the dead of Winter, it would cost more than it would come to. It would be “paying too dear for the Whistle.

John Adams